                  UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION
______________________________________________________________________

Appvion, Inc. Retirement Savings and
Employee Stock Ownership Plan,

                     Plaintiff,

       v.                                                        Case No. 18-cv-1861

Buth et al.,
                     Defendants.


       JOINT STIPULATION FOR MOTION TO EXTEND THE TIME TO FILE
                        RESPONSIVE PLEADINGS


       Plaintiff Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan, by and

through Grant Lyon in his capacity as the ESOP Administrative Committee of Appvion, Inc., by

counsel, and Defendant Argent Trust Company (“Argent”) by William P. McKinley, Esq.;

Defendants Stout Risius Ross, Inc., and Stout Risius Ross, LLC, Robert Socol, Aziz El-Tahch,

and Scott Levine (“Stout Defendants”), by Groom Law Group by Lars C. Golumbic and Kara

Petteway Wheatley; Defendants Reliance Trust Company (“Reliance”) by Bryan Cave Leighton

Paisner LLP by Jeff Russell; and Defendant State Street Bank and Trust Company (“State

Street”) by Goodwin Proctor by Gabrielle Gould; Defendants Houlihan Lokey Financial

Advisors, Inc., (“Houlihan Lokey”) by their counsel McDermott Will & Emery LLP, by Ted

Becker and J. Christian Nemeth; and Defendants Doug Buth, Mark R. Richards, Dale Parker,

Susan Scherbel, Ronald Pace, Steven Carter, Kathi Seifert, Reardon, Terry Murphy, Mark

Suwyn, Paul Karch, and Kevin Gilligan Thomas Ferree, Rick Fantini, Angela Tyczkowski,




        Case 1:18-cv-01861-WCG Filed 12/14/20 Page 1 of 5 Document 207
Kerry Arent, and Kent Willetts (“Former Director & Officer Defendants”), by their counsel

Willkie Farr & Gallagher LLP by Michael T. Graham, hereby stipulate and agree as follows:

       1. On September 25, 2020, the Plaintiff filed their Second Amended Complaint. (Dkt.

          No. 191)

       2. On November 24, 2020, Former Director and Officer Defendants filed a Motion to

          Dismiss Plaintiff’s Second Amended Complaint. (Dkt. No 192).

       3. On November 24, 2020, Defendant State Street filed a Motion to Dismiss Plaintiff’s

          Second Amended Complaint. (Dkt. No. 194)

       4. On November 24, 2020, Defendant Reliance filed a Motion to Dismiss Plaintiff’s

          Second Amended Complaint. (Dkt. No 195).

       5. On November 24, 2020, the Defendant Argent filed a Motion to Dismiss Plaintiff’s

          Second Amended Complaint. (Dkt. No 198).

       6. On November 24, 2020, the Defendant Houlihan Lokey filed a Motion to Dismiss

          Plaintiff’s Second Amended Complaint. (Dkt. No 200).

       7. On November 24, 2020, the Stout Defendants filed a Motion to Dismiss Plaintiff’s

          Second Amended Complaint. (Dkt. No 202).

       8. The Plaintiff must respond to each of the defendant’s Motion to Dismiss within a

          short period of time.

       9. Given the complexity of the response to the same, the Plaintiff faces a significant

          burden in timely responding to each of the Defendant’s Motion to Dismiss.

       10. Likewise, the Defendants must file a reply to the anticipated responsive pleadings

          from the Plaintiff.




                                              -2-
        Case 1:18-cv-01861-WCG Filed 12/14/20 Page 2 of 5 Document 207
       11. Given complexities of the reply to the same, the Defendants face a significant burden

              in timely replying to the Plaintiff’s responsive pleadings.

       For the foregoing reasons, Plaintiff, Stout Defendants, State Street, Reliance, Argent,

Houlihan Lokey, and the Officer and Director Defendants request that the Court enter an Order

as follows:

                 a.      Extending the time for the Plaintiffs to respond to the pending motions to

       dismiss the Plaintiff’s Second Amended Complaint to February 12, 2021.

                 b.      Extending the time for the Stout Defendants to reply to the Plaintiff’s

       Response to April 9, 2021;

                 c.      Extending the time for the Reliance to reply to the Plaintiff’s Response to

       April 9, 2021;

                 d.      Extending the time for the State Street to reply to the Plaintiff’s Response

       to April 9, 2021;

                 e.      Extending the time for Argent to reply to the Plaintiff’s Response to April

       9, 2021;

                 f.      Extending the time for the Houlihan Lokey to reply to the Plaintiff’s

       Response to April 9, 2021; and

                 g.      Extending the time for Former Officer & Director Defendants to reply to

       the Plaintiff’s Response to April 9, 2021.

        Dated this 14th day of December, 2020.




                                                   -3-
        Case 1:18-cv-01861-WCG Filed 12/14/20 Page 3 of 5 Document 207
By: s/Sara J.Geenen                             kwheatley@groom.com
Frederick Perillo                               asalek-raham@groom.com
Sara J. Geenen (Wis. Bar 1052748)               mkimelblatt@groom.com
The Previant Law Firm, s.c.
310 West Wisconsin Avenue, Ste 100 MW           Attorneys for the Stout Defendants
Milwaukee, WI 53203
sjg@previant.com
                                                By: s/Jeff Russell
                                                Jeff Russell
-and-
                                                Barbara A. Smith
Leo R. Beus                                     Bryan Cave Leighton Paisner LLP
L. Richard Williams                             One Metropolitan Square
Abigail Terhune                                 211 North Broadway, Suite 3600
Ashley Williams Hale                            St. Louis, MO 63102-2750
BEUS GILBERT PLLC                               Phone: 314 259 2367
701 North 44th Street                           Fax: 314 552 8367
Phoenix, AZ 85008-6504                          jsrussell@bclplaw.com
480-429-3001                                    Attorneys for Reliance Defendants
Fax: 480-429-3100
docket@beusgilbert.com

Attorneys for Plaintiff
                                                By: s/Gabrielle Gould
                                                Gabrielle Gould
By: s/Ross W. Townsend                          Goodwin Procter LLP
Ross W. Townsend                                The New York Times Building
Law Firm of Conway, Olejniczak & Jerrry         620 Eighth Avenue
231 South Adam Street, P.O. Box 23200           New York, New York 10018
Green Bay, WI 54305-3200                        Phone: 212-813-8855
Phone: 920-437-0476                             ggould@goodwinlaw.com
Fax: 920-437-2868
rwt@lcojlaw.com                                 -and-

-and-                                           James O. Fleckner
                                                Goodwin Procter LLP
Lars C. Columbic                                100 Northern Avenue
Kara Petteway Wheatley                          Boston, MA 02210
Andrew D. Salek-Raham                           Phone: (617) 570-1000
Meredith F. Kimelblatt                          jfleckner@goodwinlaw.com
Groom Law Group, Chartered
1701 Pennsylvania Ave., NW Ste. 1200            Attorneys for State Street Defendants
Washington D.C. 20006
Phone: 202-861-6615
Fax: 202-659-4503
lgolumbic@groom.com


                                          -4-
        Case 1:18-cv-01861-WCG Filed 12/14/20 Page 4 of 5 Document 207
By: s/William P. McKinley                  By: s/Craig C. Martin
William P. McKinley                        Craig C. Martin
Menn Law Firm, LTD.                        Amanda S. Amert
2501 E. Enterprise Ave.                    Michael T. Graham
Appleton, WI 54912                         Willkie Farr & Gallagher LLP
Willaim-Mckinley@Mennlaw.com               300 N. LaSalle Street, Ste 5000
                                           Chicago, IL 60654-3456
Phone: 920-731-6631
                                           cmartin@willkie.com
Fax: 920-560-4757
                                           aamert@willkie.com
                                           mgraham@willkie.com
-and-                                      Phone: 312-728-9000
Michael L. Scheier
Brian P. Muething                          Attorney for Appvion Former Officer and
Jacob D. Rhode                             Director Defendants
Keating, Muething & Klekamp PLL
One East Fourth Street, Ste 1400
Cincinnati, OH 45202
mscheier@kmklaw.com
bmuething@kmklaw.com
jrhode@kmklaw.com
Phone: 513-579-6400
Fax: 513-579-6457

Attorneys for Argent Trust Company

By: s/Theodore Becker
Theodore Becker
J. Christian Nemeth
McDermott Will & Emery LLP
444 West Lake Street, Suite 4000
Chicago, IL 60606-0029
Phone: 312-984-3292
Fax: 312-984-7700
jnemeth@mwe.com
Attorneys for Houlihan Defendants




                                     -5-
       Case 1:18-cv-01861-WCG Filed 12/14/20 Page 5 of 5 Document 207
